Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS. —Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-7, 11-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cizas (US Patent Publication 2016/0112206).

As per claims 1, 7, 12 and 14:  A method for transmitting to a physical or virtual element of a telecommunications network an encrypted subscription identifier stored in a security element, or an encrypted identifier of said security element or an encrypted identifier of a terminal cooperating with said security element, characterized in that it consists in pre-calculating proactively at the occurrence of an event said encrypted identifier using a key (Paragraph 26; The SP 116 obtains initial trust information that includes one or more root certificates (RCs) 118 of the PKI 104, a Vehicle Authentication Private Key (VApk) 120 and VAPK 121 that are a matching private key-public key pair, and a vehicle Serial Number (SN) 122 that is unique for each vehicle serviced by the PKI 104. This initial trust information may be pre-loaded by, for example, a trusted OBE manufacturer, a secure connection to the PKI 104, or any other secure distribution scheme) and 
storing it in a file or memory of said security element with a parameter enabling said key to be calculated by said element of said telecommunications network in order to be able to transmit to said element of said telecommunications network said encrypted identifier and said parameter, without having to compute said encrypted identifier when said terminal is asking for it (Paragraph 29; he GC sets received from the PKI 104 are stored in a local pool 128 of the SP 116. Each GC set includes a GC and a Gpk corresponding to the GC. The local pool 128 contains, for example, 10,000 GC sets. Each GC includes an RC identifier, a GC serial number or other identifier, and an expiration date).
As per claim 5:  The method according to claims 1, wherein the first encrypted identifier to be used is stored in said security element in a personalization factory (See Cizas; Paragraph 26; The SP 116 obtains initial trust information that includes one or more root certificates (RCs) 118 of the PKI 104, a Vehicle Authentication Private Key (VApk) 120 and VAPK 121 that are a matching private key-public key pair, and a vehicle Serial Number (SN) 122 that is unique for each vehicle serviced by the PKI 104. This initial trust information may be pre-loaded by, for example, a trusted OBE manufacturer, a secure connection to the PKI 104, or any other secure distribution scheme).
As per claim 6 and 11:  The method according to claim 1, wherein more than one encrypted identifiers are pre-calculated and stored with corresponding parameters in See Cizas; Paragraph 26; The SP 116 obtains initial trust information that includes one or more root certificates (RCs) 118 of the PKI 104, a Vehicle Authentication Private Key (VApk) 120 and VAPK 121 that are a matching private key-public key pair, and a vehicle Serial Number (SN) 122 that is unique for each vehicle serviced by the PKI 104. This initial trust information may be pre-loaded by, for example, a trusted OBE manufacturer, a secure connection to the PKI 104, or any other secure distribution scheme).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2-4, 8-10, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cizas (US Patent Publication 2016/0112206) in view of Nair (US Patent Publication 2018/0324583).

As per claims 2 and 8:  The method as claimed in claim 1, an encrypted identifier of said security element or an encrypted identifier of a terminal cooperating with said security element, characterized in that it consists in pre-calculating proactively at the occurrence of an event said encrypted identifier using a key (Paragraph 26; The SP 116 obtains initial trust information that includes one or more root certificates (RCs) 118 of the PKI 104, a Vehicle Authentication Private Key (VApk) 120 and VAPK 121 that are a matching private key-public key pair, and a vehicle Serial Number (SN) 122 that is unique for each vehicle serviced by the PKI 104. This initial trust information may be pre-loaded by, for example, a trusted OBE manufacturer, a secure connection to the PKI 104, or any other secure distribution scheme).
However Cizas does not specifically disclose wherein said identifier is encrypted using an ECIES encryption scheme (See Nair; Paragraph 22; UE 102 is comprised of a Universal Integrated Circuit Card (UICC) and Mobile Equipment (ME)) (Paragraph 31; the encrypted data, e.g., the IMSI, directly to HSS/UDM 108, which then provides the authentication vector back to the MME/AMF 106. Other solutions only provide the encrypted identity to the serving network. It is to be appreciated, however, that embodiments are not limited to these security solutions).

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, having the teachings of Cizas in view of Nair in it’s entirety, to modify the technique of Cizas for vehicle messaging using a Public Key Infrastructure (PKI) by adopting Nair's teaching for protecting the privacy of user equipment during identity request operations in a communication system. The motivation would have been to improve transmitting to a physical or virtual element of a telecommunications network an encrypted subscription identifier stored in a security element.
As per claims 3 and 9:  The method according to claims 1 or 2, wherein said security element is a UICC, an eUICC, an iUICC or a hardware mediated execution environment (See Nair; Paragraph 22; UE 102 is comprised of a Universal Integrated Circuit Card (UICC) and Mobile Equipment (ME)).
As per claim 4 and 10:  The method according to claims 1, an encrypted identifier of said security element or an encrypted identifier of a terminal cooperating with said security element, characterized in that it consists in pre-calculating proactively at the occurrence of an event said encrypted identifier using a key (Paragraph 26; The SP 116 obtains initial trust information that includes one or more root certificates (RCs) 118 of the PKI 104, a Vehicle Authentication Private Key (VApk) 120 and VAPK 121 that are a matching private key-public key pair, and a vehicle Serial Number (SN) 122 that is unique for each vehicle serviced by the PKI 104. This initial trust information may be pre-loaded by, for example, a trusted OBE manufacturer, a secure connection to the PKI 104, or any other secure distribution scheme).
Cizas does not specifically disclose wherein said encrypted identifier is pre- calculated during one of the following events: -turning on said terminal; -Period of inactivity of said security element; -selection of a file or memory or of a directory by said terminal; -reading said file or memory containing said encrypted identifier by said terminal; -transmission of a previous encrypted identifier (See Nair claim 1; an encrypted version of the subscription identifier of the given user equipment; receiving, at the given user equipment).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, having the teachings of Cizas in view of Nair in it’s entirety, to modify the technique of Cizas for vehicle messaging using a Public Key Infrastructure (PKI) by adopting Nair's teaching for protecting the privacy of user equipment during identity request operations in a communication system. The motivation would have been to improve transmitting to a physical or virtual element of a telecommunications network an encrypted subscription identifier stored in a security element.
As per claim 13:  A physical or virtual element of a telecommunications network according to claim 12, an encrypted identifier of said security element or an encrypted identifier of a terminal cooperating with said security element, characterized in that it consists in pre-calculating proactively at the occurrence of an event said encrypted identifier using a key (Paragraph 26; The SP 116 obtains initial trust information that includes one or more root certificates (RCs) 118 of the PKI 104, a Vehicle Authentication Private Key (VApk) 120 and VAPK 121 that are a matching private key-public key pair, and a vehicle Serial Number (SN) 122 that is unique for each vehicle serviced by the PKI 104. This initial trust information may be pre-loaded by, for example, a trusted OBE manufacturer, a secure connection to the PKI 104, or any other secure distribution scheme).
Cizas does not specifically disclose wherein it is constituted by a HSS or by an AUSF (See Nair; Paragraph 24; the MME/AMF 106 in this illustrative embodiment is operatively coupled to a Home Subscriber Server (HSS) 108. HSS, called UDM (User Data Management) in a 5G network, may also comprise an Authentication and Security Function (AUSF) and an Authentication Credential Repository and Processing Function (ARPF) as part of the UDM function). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, having the teachings of Cizas in view of Nair in it’s entirety, to modify the technique of Cizas for vehicle messaging using a Public Key Infrastructure (PKI) by adopting Nair's teaching for protecting the privacy of user equipment during identity request operations in a communication system. The motivation would have been to improve transmitting to a physical or virtual element of a telecommunications network an encrypted subscription identifier stored in a security element.
As per claim 15:  A terminal according to claim 14, wherein it is constituted by a V2X terminal (See Nair; Paragraph 21; In an LTE-V2X implementation, one or more UEs may be deployed in a given vehicle. The term “user equipment” as used herein is therefore intended to be construed broadly, so as to encompass a variety of different types of mobile stations, subscriber stations or, more generally, communication devices, including examples such as a combination of a data card inserted in a laptop or other equipment (e.g., vehicle)).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BROWN whose telephone number is (571)270-1472. The examiner can normally be reached 730-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 571-272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ANTHONY D BROWN/Primary Examiner, Art Unit 2433